Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/20/2021 has been entered.
Response to Amendment
3.	This action is in response to the request for continued examination (RCE) filled on 12/20/2021. The amendment has been entered. Claims 1, 4-6, 9-11 have been amended. Claims 1-13 are pending, with claims 1 and 9 being independent in the instant application.
Response to Arguments
4.	Applicant filled a RCE (request for continued examination) on 12/20/2021. Applicant's Arguments/Remarks filed on 11/09/2021 on page 9-10 regarding Drawings and Specification Objection have been fully considered and are found persuasive. The previous objections on drawings and Abstract have been withdrawn.
Hammack, Law and Colmenares taught the claims 1-13 with amended aspects. Therefore, the previous rejection regarding 35 U.S.C. 103 being amended and accordingly, all the claims 1-13 have been rejected under 35 U.S.C. 103 in view of the amended claims in this current office action (see the analysis below Claim Rejections - 35 U.S.C. 103).
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited  applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 U.S.C. 103
6.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
 	4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammack et al. Pub. No. (US2014/0100669A1) (hereinafter Hammack) and in view of Law et al. (Pub. No. US2011/0225527A1) (hereinafter Law) and further in view of COLMENARES (Pub. No. US2010/0250220A1) (hereinafter Colmenares).
	Regarding claim 1, Hammack teaches A configuration system of a test device configured for testing an electronic control unit, (Hammack disclosed in page 2 para [0012]: “in a typical control system used in, for example, a process plant, there can be hundreds of similar items (such as control modules or display elements) … These items include control strategies associated with the control of flow or pressure, for example, as well as the display components used to represent these control strategies in graphic displays. It is now fairly typical to implement a configuration system that use classes or module class objects to configure these common items, wherein the con figuration system includes a library of module class objects … In fact, these configuration systems are designed to allow only small adjustments to be made directly on the module instances, such as changing parameter values in the module instances.” In page 1 para [0005]: “Information from the field devices and the controller is usually made available over a data highway to one or more other hardware devices … These hardware devices run applications that may, for example, enable an operator to perform functions with respect to the process, such as changing settings of the process control routine, modifying the operation of the control modules within the controllers or the field devices … simulating the operation of the process for the purpose of training personnel or testing the process control software, keeping and updating a configuration database, etc.” 

Hammack teaches a plurality of configuration items assigned to respective technical functional properties of the test device, the I/O interface between the connected device and the software model being configured with the technical functional properties, (Hammack disclosed in page 15 para [0113]: “The term “item”, as used herein, refers generally to objects such as a class object, an instance object, or a process element object. An item may be stored in a library (e.g., a “library item” or “library object”), or an item may be stored in a system configuration data storage area (e.g., a "configuration item” or “configuration object”) … Possible internal items of objects include, for example, methods, actions, data fields or other attributes, an input, an output, a type of I/O (e.g., a type of an input/output card or device via which the controller, e.g., the controller 12 or 12a of FIG. 1, communicates with the system), functions or usages, definitions, parameter values, a reference to a parent object, a reference to a child object … For example, internal items defined by a graphic display element object may include a reference to a parent object, one or more fields, triggers, functions, view definitions, event handlers, animations, placeholders, parameters, tables, etc. In another example, internal items defined by a control module element object may include a reference to a parent object, one or more inputs, outputs, control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object.”
Examiner considers, a plurality of configuration items (e.g. internal items defined by a graphic display element object) respective to the test device or controller are assigned or stored in a system i.e. configuration data storage. The technical functional properties (for example, methods, actions, data fields or other attributes, an input, an output, a type of I/O etc.) of configuration items defined by a control module element object include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms etc. Therefore, it is concluded that the configuration items or internal items being assigned as control module element object to functional categories (e.g. actions, data fields or other attributes, type of I/O).
Hammack teaches the configuration items being assigned functional categories, (Hammack disclosed in page 1 para [0004]: “Distributed process control systems … typically include one or more process controllers communicatively coupled to one or more field devices … Smart field devices, such as the field devices … may also perform control calculations, alarming functions, and other control functions commonly implemented within the controller. The process controllers, which are also object oriented programming protocol, typically perform one of an input function, such as that associated with a field device such as a transmitter, a sensor or other process parameter measurement device; a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control; or an output function which controls the operation of some device, such as a valve or other field device, to perform some physical function within the process plant”. In page 7 para [0063]: “For example, a controller 12 may be connected to one or more input/output (I/O) devices (not shown) which, in turn, may be connected to one or more field devices. An I/O device typically is used by a controller 12 to enable communications between the one or more field devices, the controller and/or the process control system. As such, the I/O device may also be a participant in the direct execution of a control algorithm or loop to control a process.”
Examiner considers, process controllers are connected to the field device which is a connected device to the test device and controller is connected to one or more input/output (I/O) devices of the field devices. It has been mentioned that I/O device performed the direct execution of a control algorithm or loop to control a process. The software model with function blocks, objects in the object oriented programming protocol performed one of an input function, a control function or an output function which controls the operation of some field devices, i.e. software model being configured 
Hammack teaches at least two of the configuration items being structured in functional panels in a graphical user interface of the configuration system; (Hammack disclosed in page 26 para [0283]: “A panel shape may be similar to a group shape, but may allow for more specific control to the rendering of contained shapes (e.g., in size, position, arrangement, etc.). Items within a panel are generally ordered or docked to a specific area of the panel … Panels give the user the ability to control items when the exact number of items is not known, and the ability to arrange items visually without having to move every item individually as the panel or contained window is resized. Panels also provide behavior when items are added, removed or hidden within the panel by adjusting the position of other items …” In page 27 para [0301]: “the configuration system supports a robust set of visual or graphic items, each of which is defined by a respective object. The set of visual or graphic items may include, for example, one or more display definitions, dashboards, layouts, GEM definitions, Gadget definitions, Global Sets, built-in shape definitions, group definitions … panel usages, connection points, connectors, animations, converters, event triggers, event handlers, place holders, parameters, functions … At least a portion of the set of visual or graphic items may be created or modified by a user.” It has been mentioned in page 23 paras [0244] and [0248] that flexible graphical or display items or objects are configured from other graphical objects, and may be stored in an object library or in a system configuration data storage entity. Types of displays that may be defined by flexible graphical items or objects include, for example: Form displays provide a user interface 
Examiner considers, the items in above disclosure are configuration items generally ordered or docked to a specific area of the panel, which is a functional panel. It has been discussed above the set of visual or graphic items include, for example, one or more display definitions, dashboards, layouts, GEM definitions, Gadget definitions etc. are configuration items. Therefore, these configuration items are structured/positioned in functional panels in a graphical user interface (because graphical or display items or objects being provided as forming of displays in the user interface and users utilize form displays to create or modify objects) of the configuration system).
wherein Hammack teaches the configuration system is configured to transmit configuration data based on the configuration items corresponding to the particular functional panel to the test device, (Hammack disclosed in page 5 para [0028]: “In the context of display items, the flexible objects of the configuration system enable a user to create linked graphical configurable shapes (e.g., Graphical Element Modules or GEMs) … GEMs provide one or more visual representations or views of a configurable shape. The definition of a GEM is stored separately from usage/instances of that GEM in specific displays and other objects … the flexible objects of the configuration system support defining or deriving graphical definitions from other graphical definitions.” In page 15 para [0112]: “systems and methods described herein enable users to make changes to library and system configuration items or objects without requiring downloads that may adversely affect the runtime process plant or process control system.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, the graphical configurable shapes are the functional panel (e.g. Graphical Element Modules or GEMs, as particular functional panel) and the runtime system is included in the process control system or in controller (test device). The configuration data based on the configuration items or objects as control object are executed, during run-time corresponding to the particular functional panel (GEM) and downloaded to the runtime system or test device).
and wherein Hammack teaches the configuration data transmitted to the test device is an executable application compiled from source code generated from the configuration items, the executable application being transmitted electronically to the test device for execution. (Hammack disclosed in page 16 para [0115]: “The term “current item” or “current object,” as used herein, denotes an item or object which has been instantiated (and in some cases, downloaded), and which may executed during a run-time of a corresponding process element in the process plant 10. For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”

However, Hammack doesn’t explicitly teach a separate functional panel being configured for each of at least two first functional categories of the functional categories, the separate functional panel containing only corresponding first configuration items assigned to the first functional categories of the separate functional panel, the functional panels are positioned on the graphical user interface such that the positioning takes into account a temporal and/or causal sequence of the respective configuration items structured in the functional panels, the functional panels of the graphical user interface are adapted to be activated by an input, wherein activating a particular functional panel of the functional panels results in an activation of a corresponding subset of configuration items, wherein the corresponding subset of the configuration items and the activated functional panel have the same functional categories, upon activating the particular functional panel on the graphical user interface, substantially simultaneously all other functional panels are deactivated and configuration items not associated with the particular functional panel are deactivated, 
and Law teaches a separate functional panel being configured for each of at least two first functional categories of the functional categories, the separate functional panel containing only corresponding first configuration items assigned to the first functional categories of the separate functional panel, (Applicant mentioned in Spec. of current application at para [0023]: “For example, device, input/ output interface, task, project, functions, signal chain, bus, multiprocessor / multicore or build can be assigned as a functional category or technical context”. Examiner would consider task and function as two first functional categories of the functional categories (as mentioned in Spec.). Law disclosed in page 5 para [0051]: “According to one embodiment, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields to a prominent location for a record. FIG. 3a illustrates an example of a HP 310 on User Interface page 300 … The HP is configurable to include one or multiple columns, each with one or more data fields displayed. In certain aspects, a user is able to collapse or expand the HP, as desired … In certain aspects, if collapsed, the HP will be collapsed on the records of that object editing functionality according to one embodiment. In certain aspects, functionality generally includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object, save functionality and links to configurable layout properties (e.g., to select number of columns) as shown.” Moreover, in page 6 para [0058-0059]: “In one embodiment, to facilitate the task of creating a highlights panel (HP) for each layout … FIGS. 15 and 16 illustrate embodiments of how a default HP is automatically generated for any given page layout when the parent feature is enabled or for a newly created layout.”
Examiner considers, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields and in Fig. 3a ‘opportunity’ is a separate functional panel include one or multiple columns (each with one or more data fields displayed) are configuration items. It has been discussed above that users are allowed to configure the fields to be included into a HP, as an example in Fig. 7 shown a page layout editor edited functionality in UI screen with page layout, where functionality includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object, save functionality etc. Moreover, the task of creating a highlights panel (HP) for each layout, Figs. 15 and 16 illustrated how a default HP is automatically generated for any given page layout when the parent feature is enabled. Therefore, two functional categories such as function and task being configured for a functional panel (e.g. opportunity tab or panel in Figs. 3a and 7) and separate functional 
wherein Law teaches the functional panels are positioned on the graphical user interface such that the positioning takes into account a temporal and/or causal sequence of the respective configuration items structured in the functional panels, (Law disclosed in page 3 para [0037]: “Several elements in the system shown in FIG. 1 … . For example, each user system 12 could include a desktop personal computer, workstation … Each user system 12 also typically includes one or more user interface devices, such as a keyboard, a mouse, trackball, touchpad, touch screen, pen or the like, for interacting with a graphical user interface (GUI) provided by the browser on a display (e.g., a monitor Screen, LCD display, etc.) in conjunction with pages, forms, applications and other information provided by system 16 or other systems or servers.” In page 6 para [0058-0059]: “In one embodiment, to facilitate the task of creating a highlights panel (HP) for each layout … FIGS. 15 and 16 illustrate embodiments of how a default HP is automatically generated for any given page layout when the parent feature is enabled or for a newly created layout. The system creates an HP and populates it with at most N fields … The top N eligible fields are selected based on how they are already laid out on the page, in a priority order dictated by the tab order defined by the administrator (for example, some layouts may allow an administrator to define tab order for sections of fields—top-to-bottom or left-to-right—and those sections may be defined either as 1 or 2 columns.)”.

wherein Law teaches the functional panels of the graphical user interface are adapted to be activated by an input, wherein activating a particular functional panel of the functional panels results in an activation of a corresponding subset of configuration items, (Law disclosed in page 5 para [0051]: “According to one embodiment, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields to a prominent location for a record. FIG. 3a illustrates an example of a HP 310 on User Interface page 300 … The HP is configurable to include one or multiple columns, each with one or more data fields displayed.” In page 5 para [0053]: “In certain aspects, a user can click directly onto any of the displayed fields to see an expanded or ‘zoomed’ state (e.g., the cell animates to a larger size and may offer vertical and/or horizontal scrollbars). FIG. 5 shows examples of zoomed states according to one embodiment. FIG. 5a shows a zoomed view of a full height field occupying an entire column. FIG. 5b shows a zoom of a top field (of two fields) selected by a user, and FIG. 5c shows a zoomed state of the bottom field (selected by the user).” 

wherein Law teaches the corresponding subset of the configuration items and the activated functional panel have the same functional categories, (Examiner would consider configuration items and the activated functional panel having same functional categories such as ‘function’ is as one of the functional categories or technical context. Law disclosed in page 5 para [0055]: “a page layout editor allows for a user to configure which fields are included into a HP. FIG.7 shows an example of a page layout editor UI screen with page layout editing functionality according to one embodiment. In certain aspects, functionality generally includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object, save functionality and links to configurable layout properties (e.g., to select number of columns) as shown. To access HP configuration tools in a dialog box as shown in FIG.9, a user may (e.g., in one embodiment) either double-click the HP on the layout, or single-click on the wrench icon that becomes visible when a user's mouse hovers over the panel (810 as shown in FIG. 8). From here, a user can configure 
Examiner considers, the ‘opportunity’ is a functional panel in Fig. 3a include one or multiple columns (each with one or more data fields displayed) are configuration items (e.g. ‘Detail’ or ‘opportunity detail’ in Fig. 3a and 3b) are activated by user’s input. It has been mentioned above a page layout editor edited functionality (e.g. includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object,) on UI screen with page layout. In order to access HP (Highlights Panel) configuration tools in a dialog box as shown in FIG.9, a user can either double-click the HP (under configuration item ‘opportunity detail’, corresponding subset of the configuration items ‘Field’) on the layout, or single-click on the wrench icon that becomes visible when a user's mouse hovers over the panel (810 as shown in FIG. 8). Moreover, a user can configure columns, e.g., to add or delete or reorder columns and to populate columns or different fields for functional panel ‘opportunity’ i.e. the functional panel being configured in technical context to improve the functionality of the ‘opportunity’ tabbed interface or functional panel. Therefore, the corresponding subset of the configuration items and the activated functional panel have the same functional categories).
wherein, Law teaches upon activating the particular functional panel on the graphical user interface, substantially simultaneously all other functional panels are deactivated and configuration items not associated with the particular functional panel are deactivated, (Law disclosed in page 6 para [0059]: “FIGS. 15 and 16 illustrate embodiments of how a default HP is automatically generated for any given page layout when the parent feature is enabled or for a newly created layout … The top N eligible fields are selected based on how they are already laid out on the page, in a priority order dictated by the tab order defined by the administrator.” In page 7 para [0062]: “In certain aspects, an end-user may view a record that features an HP whose every field is hidden from that user, e.g., due to field-level security rules. In this case, the HP will appear to contain only empty columns. In one embodiment, a special "empty state HP is shown … In certain aspects, an end-user may view a record that features an HP, where one or more but not all of its fields are hidden. In this case, depending on column/field arrangement and which particular fields are hidden, the HP may display fewer columns …”
Examiner considers, while activating the particular functional panel on the graphical user interface, in some aspect the user might view a record that features an HP whose every field is hidden from that user due to any field-level security rules. Under BRI, Examiner would consider that the particular functional panel with hidden fields or features and this type of HP appeared containing only empty columns are deactivated functional panels and the configuration items (the hidden fields or columns) are also deactivated).  
Hammack and Law are analogous art because they are related to configure a test device (connected with a connected device) for testing a controller/control unit in the software model of a technical system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammack and Law before him or her, to modify the configuration items being structured/placed in functional panels in a graphical user interface (GUI) of the configuration system and assignment of configuration items with functional categories of Hammack, to include a separate functional panel being configured with two first functional categories and the functional panels of GUI are activated/highlighted by an input and this activating of a particular functional panel results in an activation of a corresponding configuration items of Law. The suggestion/motivation for doing so would have been obvious by Law because users are able to highlight/activate certain selected object fields in a consistent, persistent and adjustable manner. FIG.3a illustrated the example of Highlighting functional panels on User Interface page (Law disclosed in page 1 para [0005] and in Fig.3a). Therefore, it would have been obvious to combine Law with Hammack to obtain the invention as specified in the instant claim(s).
However, Hammack and Law do not explicitly teach the test device is a hardware-in-the-loop simulator or a rapid control prototyping simulator, the system comprising: a software model of a technical system is executed on the test device and the software model communicates via an input/output (I/O) interface of the test device with a connected device connected to the test device, first data being transmitted electronically by the I/O interface;
wherein Colmenares teaches the test device is a hardware-in-the-loop simulator or a rapid control prototyping simulator, the system comprising: (Colmenares disclosed in page 1 para [0001]: “The present invention generally relates to automated testing, and more particularly relates to a system and apparatus for managing test procedures within a hardware-in-the loop (HIL) simulation system.” Here, the test device in Colmenares’s disclosure is a hardware-in-the loop (HIL) simulation system to perform automated testing and a system being disclosed by Colmenares to manage test procedures within a hardware-in-the loop (HIL) simulator).
Colmenares teaches a software model of a technical system is executed on the test device and the software model communicates via an input/output (I/O) interface of the test device with a connected device connected to the test device, first data being transmitted electronically by the I/O interface; (Colmenares disclosed in page 1 para [0012]: “HIL simulator 114 is in operable communication with host electronic device 110 with electronic system 116. As depicted, HIL simulator 114 includes a processor 120 and one or more I/O modules 124. Processor 120 is configured to execute a software simulation (a “plant model”) of the operating environment for electronic system 116 … For example, in the case where electronic system 116 comprises a vehicular ECU, HIL simulator 114 may be configured to execute a plant model that simulates the various control units … Processor 120 is coupled to electronic system 116 via I/O module(s) 124. I/O module(s) 124 include various connectors and signal conditioners that enable processor 120 to transmit signals to, and receive signals from, electronic system 116.” In page 3 para [0024]: “With reference to FIGS. 1 and 2. HIL interface module 150 includes program host electronic device 110 and HIL simulation environment 112. A user of host electronic device 110 or another software module may utilize HIL interface module 150 to transmit commands and data to …” 
Examiner considers, HIL simulator is the test device is in operable communication with host electronic device, which is a connected device with the electronic system of the test device (HIL simulator). The processor of the test device or HIL simulator execute a software simulation for a “plant model” on the operating environment of electronic system/technical system. It has been discussed above that processor is coupled to the electronic system via I/O module(s) and the input/output (I/O) interface enable the processor of the test device to transmit signals or data from the HIL simulator to the connected host electronic device).
Therefore, Hammack, Law and Colmenares are analogous art because they are related to test the operation of electronic system for performing plurality of test procedures. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammack, Law and Colmenares before him or her, to modify the configuring of a test device (connected with a connected device) for testing a controller/control unit in the software model of a technical system of Hammack and Law, to include the test device as a hardware-in-the-loop simulator (HIL) of Colmenares. The suggestion/motivation for doing so would have been obvious by Colmenares because “The present invention generally relates to automated testing, and more particularly relates to a system and apparatus for managing test procedures within a hardware-in-the loop (HIL) simulation system.” Colmenares disclosed in page 1 para [0001]). Therefore, it would have been obvious to combine Colmenares with Law and Hammack to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Hammack, Law and Colmenares teach The configuration system according to claim 1, wherein Law teaches the functional categories define a technical context of the configuration items to be configured. (Examiner would consider “function” as one of the functional categories or technical context (Applicant mentioned in Spec. of current application at para [0023]). Law disclosed in page 5 para [0051]: “According to one embodiment, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields to a prominent location for a record. FIG. 3a illustrates an example of a HP 310 on User Interface page 300 … The HP is configurable to include one or multiple columns, each with one or more data fields displayed.” In page 5 para [0055]: “a page layout editor allows for a user to configure which fields are included into a HP. FIG.7 shows an example of a page layout editor UI screen with page layout editing functionality according to one embodiment. In certain aspects, functionality generally includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object, save functionality and links to configurable layout properties (e.g., to select number of columns) as shown.” 
Examiner considers, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields and in Fig. 3a ‘opportunity’ is a separate functional panel include one or multiple columns (each with one or more data fields displayed) are configuration items. It has been discussed above that users are Law taught the functional categories defined a technical context (functionality of the configuration items) being configured).
Regarding claim 3, Hammack, Law and Colmenares teach The configuration system according to claim 1, wherein Law teaches the configuration items are assigned one or more of the functional categories device, input / output interface, task, project, functions, signal chain, bus, multiprocessor/multicore, and build. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider task and functions as one or more of the functional categories assigned to the configuration items. Law disclosed in page 5 para [0051]: “According to one embodiment, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields to a prominent location for a record. FIG. 3a illustrates an example of a HP 310 on User Interface page 300 … The HP is configurable to include one or multiple columns, each with one or more data fields displayed. In certain aspects, a user is able to collapse or expand the HP, as desired … In certain aspects, if collapsed, the HP will be collapsed on the records of that object type (e.g., opportunity); if expanded, likewise the HP is expanded on the records of that object type.” In page 5 para [0055]: “a page layout editor allows for a user to configure which fields are included into a HP. FIG.7 shows an example of a page layout editor UI screen with page layout editing functionality task of creating a highlights panel (HP) for each layout … FIGS. 15 and 16 illustrate embodiments of how a default HP is automatically generated for any given page layout when the parent feature is enabled or for a newly created layout.”
Examiner considers, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields and in Fig. 3a ‘opportunity’ is a separate functional panel include one or multiple columns (each with one or more data fields displayed) are configuration items. It has been discussed above that users are allowed to configure the fields to be included into a HP, as an example in Fig. 7 shown a page layout editor edited functionality in UI screen with page layout, where functionality includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object, save functionality etc. Moreover, the task of creating a highlights panel (HP) for each layout, Figs. 15 and 16 illustrated how a default HP is automatically generated for any given page layout when the parent feature is enabled. Therefore, two functional categories such as function and task being configured for a functional panel (e.g. opportunity tab or panel in Figs. 3a and 7) and separate functional panel (opportunity tab) containing corresponding first configuration items (‘Detail’ or ‘opportunity detail’ in Fig. 3a and 3b) assigned to the first functional categories (page 
Regarding claim 4, Hammack, Law and Colmenares teach The configuration system according to claim 1, wherein Hammack teaches the positioning of the functional panels is partially or completely one after the other, next to each other or one above the other on a single screen. (Hammack disclosed in page 23 paras [0244] and [0247]: “Types of displays that may be defined by flexible graphical items or objects include, for example … 3) Layout displays: Layout displays provide regions or areas on a user interface to enable a user to organize other displays thereon. With a layout display, a user is able to create an arrangement of displays on a single monitor screen or across several monitor screens.” In para [0249]: “Each view of a display may contain shapes (e.g., rectangles, ellipses, and other shapes) and/or controls (e.g., labels or text boxes) … Some shapes, such as a rectangle, textbox or stack panel, may be built-in to and stored in the configuration system (e.g., are compiled and registered with the system).” In page 26 para [0283]: “A panel shape may be similar to a group shape, but may allow for more specific control to the rendering of contained shapes (e.g., in size, position, arrangement, etc.). Items within a panel are generally ordered or docked to a specific area of the panel and, unlike groups”
Examiner considers, the panel or tab in above disclosure is a functional panel is positioned or arranged on “Layout displays”, enables user to create an arrangement of displays on a single monitor screen or across several monitor screens in the graphical user interface. It has been mentioned above that functional panels with different shapes 
Regarding claim 5, Hammack, Law and Colmenares teach The configuration system according to claim 1, wherein Hammack teaches the configuration system is configured to transmit configuration data as first data to the test device. (Hammack disclosed in page 5 para [0028]: “In the context of display items, the flexible objects of the configuration system enable a user to create linked graphical configurable shapes (e.g., Graphical Element Modules or GEMs) … GEMs provide one or more visual representations or views of a configurable shape. The definition of a GEM is stored separately from usage/instances of that GEM in specific displays and other objects … the flexible objects of the configuration system support defining or deriving graphical definitions from other graphical definitions.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding 
Examiner considers, the graphical configurable shapes are the functional panel (e.g. Graphical Element Modules or GEMs, as particular functional panel) and the runtime system is included in the process control system or in controller (test device). The configuration data based on the configuration items or objects as control object are executed, during run-time corresponding to the particular functional panel (GEM) and downloaded to the runtime system or test device).
Regarding claim 7, Hammack, Law and Colmenares teach The configuration system according to claim 1, wherein Law teaches a new functional category is assigned to a configuration item of the configuration items. (Examiner would consider ‘input/output interface’ or the ‘user interface’ as a new functional category. Law disclosed in page 7 para [0063]: “FIG. 17 illustrates a flow chart of a method for configuring a user interface display layout for displaying fields of a data record or other object … a data record is initially displayed on a first portion of a user interface display … In certain aspects, the identification of the set of fields is automatically generated, e.g., in response to user preferences, in response to a default HP generating algorithm, or otherwise. In certain aspects, the identification of the set of fields is generated in response to one or more user selections or interactions with the UI … In certain aspects, the received display configuration is generated based on one or more user selections or interactions with the UI. In certain aspects, the received display configuration is generated based on a stored configuration associated with the user 
Examiner considers, displaying fields of a data record or set of fields are generated in response to one or more user selections or interactions with the UI (user interface) on the user interface display layout. In some aspects, the set of fields or data records are configuration items are automatically generated, such as, in response to user preferences, in response to a default HP (Highlights Panel) generating algorithm. Moreover, the received display configuration is generated based on an algorithmic determination of the top fields, therefore it is understood that the new functional category “user interface” being assigned/identified to the configuration items (set of fields or data records generated based on one or more user selections or interactions)).
Regarding claim 8, Hammack, Law and Colmenares teach The configuration system according to claim 1, wherein Law teaches a particular configuration item is assigned a first and a second functional category of the functional categories, (Examiner would consider function and ‘input/output interface’ or the ‘user interface’ as two first functional categories of the functional categories (as mentioned in Spec.). Law disclosed in page 5 para [0051]: “According to one embodiment, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields to a prominent location for a record. FIG. 3a illustrates an example of a HP 310 on User Interface page 300 … The HP is configurable to include one or multiple columns, each with one or more data fields displayed.” In page 5 para [0055]: “a page layout editor allows for a user to configure which fields are included into a HP. FIG.7 shows an example of a page layout editor UI editing functionality according to one embodiment. In certain aspects, functionality generally includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object, save functionality and links to configurable layout properties (e.g., to select number of columns) as shown.” Moreover, in page 7 para [0063]: “FIG. 17 illustrates a flow chart of a method for configuring a user interface display layout for displaying fields of a data record or other object … a data record is initially displayed on a first portion of a user interface display … In certain aspects, the identification of the set of fields is automatically generated, e.g., in response to user preferences, in response to a default HP generating algorithm, or otherwise. In certain aspects, the identification of the set of fields is generated in response to one or more user selections or interactions with the UI … In certain aspects, the received display configuration is generated based on one or more user selections or interactions with the UI. In certain aspects, the received display configuration is generated based on a stored configuration associated with the user and/or the record or record type. In certain aspects, the received display configuration is generated based on an algorithmic determination of the top fields.”
Examiner considers, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields and in Fig. 3a ‘opportunity’ is a separate functional panel include one or multiple columns (each with one or more data fields displayed) are configuration items. It has been discussed above that users are allowed to configure the fields to be included into a HP, as an example in Fig. 7 shown a page layout editor edited functionality in UI screen with page layout. In some aspects, the set of fields or data records are configuration items are automatically generated, 
and wherein Law teaches the configuration system activates a corresponding functional panel of the second functional category from a corresponding functional panel of the first functional category and/or highlights the configuration item in the functional panel of the second functional category. (Law disclosed in page 5 para [0051]: “According to one embodiment, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields to a prominent location for a record. FIG. 3a illustrates an example of a HP 310 on User Interface page 300 … The HP is configurable to include one or multiple columns, each with one or more data fields displayed.” In page 5 para [0055]: “a page layout editor allows for a user to configure which fields are included into a HP. FIG.7 shows an example of a page layout editor UI screen with page layout editing functionality according to one embodiment. In certain aspects, functionality generally includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object, save functionality and links to configurable layout properties (e.g., to select number of columns) as shown. To access HP configuration tools in a dialog box as shown in FIG.9, a user may (e.g., in one embodiment) either double-click the HP on the layout, or single-click on the wrench icon that becomes user's mouse hovers over the panel (810 as shown in FIG. 8). From here, a user can configure columns, e.g., to add or delete or reorder columns and to populate columns … Eligible HP fields include those belonging to the set of fields available from the stored object. These available fields may or may not already be displayed elsewhere in the layout (i.e., the detail area in the lower portion of FIG. 7)”. 
Examiner considers, the ‘opportunity’ is a functional panel in Fig. 3a include one or multiple columns (each with one or more data fields displayed) are configuration items (e.g. ‘Detail’ or ‘opportunity detail’ in Fig. 3a and 3b) are activated by user’s input. It has been mentioned above a page layout editor edited functionality (e.g. includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object,) on UI screen with page layout. In order to access HP (Highlights Panel) configuration tools in a dialog box as shown in FIG.9, a user can either double-click the HP (under configuration item ‘opportunity detail’, corresponding subset of the configuration items ‘Field’) on the layout, or single-click on the wrench icon that becomes visible when a user's mouse hovers over the panel (810 as shown in FIG. 8). Moreover, a user can configure columns, e.g., to add or delete or reorder columns and to populate columns or different fields for functional panel ‘opportunity’ i.e. the ‘opportunity’ tabbed interface or functional panel activated/highlighted the second functional category as ‘input/output interface’ or the ‘user interface’).
Regarding claim 9, Hammack teaches A method of configuring a test device designed to test an electronic control unit via a configuration system, (Hammack disclosed in page 2 para [0012]: “in a typical control system used in, for example, a process plant, there can be hundreds of similar items (such as control configuration system that use classes or module class objects to configure these common items, wherein the configuration system includes a library of module class objects … In fact, these configuration systems are designed to allow only small adjustments to be made directly on the module instances, such as changing parameter values in the module instances.” In page 1 para [0005]: “Information from the field devices and the controller is usually made available over a data highway to one or more other hardware devices … These hardware devices run applications that may, for example, enable an operator to perform functions with respect to the process, such as changing settings of the process control routine, modifying the operation of the control modules within the controllers or the field devices … simulating the operation of the process for the purpose of training personnel or testing the process control software, keeping and updating a configuration database, etc.” Moreover, Hammack mentioned in page 28 para [0312] about “A method of configuring a process plant”.
	Examiner considers, test device in above example is a controller/control system in the configuration system, which is configured for testing an electronic control unit (e.g. process control software). The configuration system is designed to allow small adjustments to be made such as changing parameter values in the module instances, modifying the operation of the control modules within the controllers. Since, the controller/control system in the configuration system is included in the process plant, 
Hammack teaches providing the configuration system with a plurality of configuration items, the configuration items being assigned corresponding technical functional properties of technical functional properties of the test device, the I/O interface between the connected device and the software model being configured using with the technical functional properties; (Hammack disclosed in page 15 para [0113]: “The term “item”, as used herein, refers generally to objects such as a class object, an instance object, or a process element object. An item may be stored in a library (e.g., a “library item” or “library object”), or an item may be stored in a system configuration data storage area (e.g., a "configuration item” or “configuration object”) … Possible internal items of objects include, for example, methods, actions, data fields or other attributes, an input, an output, a type of I/O (e.g., a type of an input/output card or device via which the controller, e.g., the controller 12 or 12a of FIG. 1, communicates with the system), functions or usages, definitions, parameter values, a reference to a parent object, a reference to a child object … For example, internal items defined by a graphic display element object may include a reference to a parent object, one or more fields, triggers, functions, view definitions, event handlers, animations, placeholders, parameters, tables, etc. In another example, internal items defined by a control module element object may include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms, transitions, etc.” In page 16 para [0115]: “For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object.”
Examiner considers, a plurality of configuration items (e.g. internal items defined by a graphic display element object) respective to the test device or controller are assigned or stored in a system i.e. configuration data storage. The technical functional properties (for example, methods, actions, data fields or other attributes, an input, an output, a type of I/O etc.) of configuration items defined by a control module element object include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms etc. Therefore, it is concluded that the configuration items or internal items being assigned as control module element object to functional categories (e.g. actions, data fields or other attributes, type of I/O).
Hammack teaches assigning one or more of the configuration items a corresponding functional category of a plurality of functional categories; (Hammack disclosed in page 1 para [0004]: “Distributed process control systems … typically include one or more process controllers communicatively coupled to one or more field devices … Smart field devices, such as the field devices … may also perform control calculations, alarming functions, and other control functions commonly implemented within the controller. The process controllers, which are also typically located within the plant environment, receive signals indicative of process object oriented programming protocol, typically perform one of an input function, such as that associated with a field device such as a transmitter, a sensor or other process parameter measurement device; a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control; or an output function which controls the operation of some device, such as a valve or other field device, to perform some physical function within the process plant”. In page 7 para [0063]: “For example, a controller 12 may be connected to one or more input/output (I/O) devices (not shown) which, in turn, may be connected to one or more field devices. An I/O device typically is used by a controller 12 to enable communications between the one or more field devices, the controller and/or the process control system. As such, the I/O device may also be a participant in the direct execution of a control algorithm or loop to control a process.”
Examiner considers, process controllers are connected to the field device which is a connected device to the test device and controller is connected to one or more input/output (I/O) devices of the field devices. It has been mentioned that I/O device performed the direct execution of a control algorithm or loop to control a process. The software model with function blocks, objects in the object oriented programming protocol performed one of an input function, a control function or an output function which controls the operation of some field devices, i.e. software model being configured 
Hammack teaches structuring the configuration items into functional panels on a graphical user interface of the configuration system; (Hammack disclosed in page 26 para [0283]: “A panel shape may be similar to a group shape, but may allow for more specific control to the rendering of contained shapes (e.g., in size, position, arrangement, etc.). Items within a panel are generally ordered or docked to a specific area of the panel … Panels give the user the ability to control items when the exact number of items is not known, and the ability to arrange items visually without having to move every item individually as the panel or contained window is resized. Panels also provide behavior when items are added, removed or hidden within the panel by adjusting the position of other items …” In page 27 para [0301]: “the configuration system supports a robust set of visual or graphic items, each of which is defined by a respective object. The set of visual or graphic items may include, for example, one or more display definitions, dashboards, layouts, GEM definitions, Gadget definitions, Global Sets, built-in shape definitions, group definitions … panel usages, connection points, connectors, animations, converters, event triggers, event handlers, place holders, parameters, functions … At least a portion of the set of visual or graphic items may be created or modified by a user.” It has been mentioned in page 23 paras [0244] and [0248] that flexible graphical or display items or objects are configured from other graphical objects, and may be stored in an object library or in a system configuration data storage entity. Types of displays that may be defined by flexible graphical items or objects include, for example: Form displays provide a user interface 
Examiner considers, the items in above disclosure are configuration items generally ordered or docked to a specific area of the panel, which is a functional panel. It has been discussed above the set of visual or graphic items include, for example, one or more display definitions, dashboards, layouts, GEM definitions, Gadget definitions etc. are configuration items. Therefore, these configuration items are structured/positioned in functional panels in a graphical user interface (because graphical or display items or objects being provided as forming of displays in the user interface and users utilize form displays to create or modify objects) of the configuration system).
wherein Hammack teaches the configuration system is configured to transmit configuration data based on the configuration items corresponding to the particular functional panel to the test device, (Hammack disclosed in page 5 para [0028]: “In the context of display items, the flexible objects of the configuration system enable a user to create linked graphical configurable shapes (e.g., Graphical Element Modules or GEMs) … GEMs provide one or more visual representations or views of a configurable shape. The definition of a GEM is stored separately from usage/instances of that GEM in specific displays and other objects … the flexible objects of the configuration system support defining or deriving graphical definitions from other graphical definitions.” In page 15 para [0112]: “systems and methods described herein enable users to make changes to library and system configuration items or objects without requiring downloads that may adversely affect the runtime process plant or process control system.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, the graphical configurable shapes are the functional panel (e.g. Graphical Element Modules or GEMs, as particular functional panel) and the runtime system is included in the process control system or in controller (test device). The configuration data based on the configuration items or objects as control object are executed, during run-time corresponding to the particular functional panel (GEM) and downloaded to the runtime system or test device).
and wherein Hammack teaches the configuration data transmitted to the test device is an executable application compiled from source code generated from the configuration items, the executable application being transmitted electronically to the test device for execution. (Hammack disclosed in page 16 para [0115]: “The term “current item” or “current object,” as used herein, denotes an item or object which has been instantiated (and in some cases, downloaded), and which may executed during a run-time of a corresponding process element in the process plant 10. For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”

However, Hammack doesn’t explicitly teach providing a separate panel for each functional category of first functional categories of the plurality of functional categories, wherein at least two of the separate panels contain only corresponding first configuration items whose assigned to the first functional categories correspond corresponding to the respective functional category of the separate functional panels; and positioning the functional panels on the graphical user interface such that the positioning takes into account a temporal and / or causal sequence of the respective configuration items steps, the functional panels being adapted to be activated, wherein activating a particular functional panel of the functional panels activates a corresponding subset of the configuration items which are assigned the same functional categories as the activated particular functional panel, while substantially simultaneously the functional panels and the configuration items having a different functional category of the functional categories from the particular functional panel are deactivated.
Law teaches providing a separate panel for each functional category of first functional categories of the plurality of functional categories, wherein at least two of the separate panels contain only corresponding first configuration items whose assigned to the first functional categories correspond corresponding to the respective functional category of the separate functional panels; (Examiner would consider task and function as two first functional categories of the functional categories (as mentioned in Spec.). Law disclosed in page 5 para [0051]: “According to one embodiment, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields to a prominent location for a record. FIG. 3a illustrates an example of a HP 310 on User Interface page 300 … The HP is configurable to include one or multiple columns, each with one or more data fields displayed. In certain aspects, a user is able to collapse or expand the HP, as desired … In certain aspects, if collapsed, the HP will be collapsed on the records of that object type (e.g., opportunity); if expanded, likewise the HP is expanded on the records of that object type.” In page 5 para [0055]: “a page layout editor allows for a user to configure which fields are included into a HP. FIG.7 shows an example of a page layout editor UI editing functionality according to one embodiment. In certain aspects, functionality generally includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object, save functionality and links to configurable layout properties (e.g., to select number of columns) as shown.” Moreover, in page 6 para [0058-0059]: “In one embodiment, to facilitate the task of creating a highlights panel (HP) for each layout … FIGS. 15 and 16 illustrate embodiments of how a default HP is automatically generated for any given page layout when the parent feature is enabled or for a newly created layout.”
Examiner considers, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields and in Fig. 3a ‘opportunity’ is a separate functional panel include one or multiple columns (each with one or more data fields displayed) are configuration items. It has been discussed above that users are allowed to configure the fields to be included into a HP, as an example in Fig. 7 shown a page layout editor edited functionality in UI screen with page layout, where functionality includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object, save functionality etc. Moreover, the task of creating a highlights panel (HP) for each layout, Figs. 15 and 16 illustrated how a default HP is automatically generated for any given page layout when the parent feature is enabled. Therefore, two functional categories such as function and task being configured for a functional panel (e.g. opportunity tab or panel in Figs. 3a and 7) and separate functional panel (opportunity tab) containing corresponding first configuration items (‘Detail’ or ‘opportunity detail’ in Fig. 3a and 3b) assigned to the first functional categories (page 
and Law teaches positioning the functional panels on the graphical user interface such that the positioning takes into account a temporal and / or causal sequence of the respective configuration items steps, (Law disclosed in page 3 para [0037]: “Several elements in the system shown in FIG. 1 … . For example, each user system 12 could include a desktop personal computer, workstation … Each user system 12 also typically includes one or more user interface devices, such as a keyboard, a mouse, trackball, touchpad, touch screen, pen or the like, for interacting with a graphical user interface (GUI) provided by the browser on a display (e.g., a monitor screen, LCD display, etc.) in conjunction with pages, forms, applications and other information provided by system 16 or other systems or servers.” In page 6 para [0058-0059]: “In one embodiment, to facilitate the task of creating a highlights panel (HP) for each layout … FIGS. 15 and 16 illustrate embodiments of how a default HP is automatically generated for any given page layout when the parent feature is enabled or for a newly created layout. The system creates an HP and populates it with at most N fields … The top N eligible fields are selected based on how they are already laid out on the page, in a priority order dictated by the tab order defined by the administrator (for example, some layouts may allow an administrator to define tab order for sections of fields—top-to-bottom or left-to-right—and those sections may be defined either as 1 or 2 columns.)”.
Examiner considers, the panel or tab in above disclosure is a functional panel and eligible fields generated/populated for the particular highlights panel (HP) are 
Law teaches the functional panels being adapted to be activated, wherein activating a particular functional panel of the functional panels activates a corresponding subset of the configuration items which are assigned the same functional categories as the activated particular functional panel, (Law disclosed in page 5 para [0051]: “According to one embodiment, a detail page design featuring a “highlights panel” (HP) is provided that promotes, or highlights, certain fields to a prominent location for a record. FIG. 3a illustrates an example of a HP 310 on User Interface page 300 … The HP is configurable to include one or multiple columns, each with one or more data fields displayed.” In page 5 para [0053]: “In certain aspects, a user can click directly onto any of the displayed fields to see an expanded or ‘zoomed’ state (e.g., the cell animates to a larger size and may offer vertical and/or horizontal scrollbars). FIG. 5 shows examples of zoomed states according to one embodiment. FIG. 5a shows a zoomed view of a full height field occupying an entire column. FIG. 5b shows a zoom of a top field (of two fields) selected by a user, and FIG. 5c shows a zoomed state of the bottom field (selected by the user).” 
Examiner considers, ‘opportunity’ is a separate functional panel in Fig. 3a include one or multiple columns (each with one or more data fields displayed) are configuration items (e.g. ‘Detail’ or ‘opportunity detail’ in Fig. 3a and 3b) are activated by an input 
Examiner would consider configuration items and the activated functional panel having same functional categories such as ‘function’ is as one of the functional categories or technical context. Law disclosed in page 5 para [0055]: “a page layout editor allows for a user to configure which fields are included into a HP. FIG.7 shows an example of a page layout editor UI screen with page layout editing functionality according to one embodiment. In certain aspects, functionality generally includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object, save functionality and links to configurable layout properties (e.g., to select number of columns) as shown. To access HP configuration tools in a dialog box as shown in FIG.9, a user may (e.g., in one embodiment) either double-click the HP on the layout, or single-click on the wrench icon that becomes visible when a user's mouse hovers over the panel (810 as shown in FIG. 8). From here, a user can configure columns, e.g., to add or delete or reorder columns and to populate columns. To populate columns, in certain aspects, a user selects any column and is presented with a bubble 910 pointing to the selected column. In this bubble, one is able to select one or more fields (or none) to be placed in the column … Eligible HP fields include those belonging to the set of fields available from the stored object. These available fields may 
Examiner considers, the ‘opportunity’ is a functional panel in Fig. 3a include one or multiple columns (each with one or more data fields displayed) are configuration items (e.g. ‘Detail’ or ‘opportunity detail’ in Fig. 3a and 3b) are activated by user’s input. It has been mentioned above a page layout editor edited functionality (e.g. includes a search box to quickly search for fields of the object for display, a listing, of available fields of the object,) on UI screen with page layout. In order to access HP (Highlights Panel) configuration tools in a dialog box as shown in FIG.9, a user can either double-click the HP (under configuration item ‘opportunity detail’, corresponding subset of the configuration items ‘Field’) on the layout, or single-click on the wrench icon that becomes visible when a user's mouse hovers over the panel (810 as shown in FIG. 8). Moreover, a user can configure columns, e.g., to add or delete or reorder columns and to populate columns or different fields for functional panel ‘opportunity’ i.e. the functional panel being configured in technical context to improve the functionality of the ‘opportunity’ tabbed interface or functional panel. Therefore, the corresponding subset of the configuration items and the activated functional panel have the same functional categories).
while Law teaches substantially simultaneously the functional panels and the configuration items having a different functional category of the functional categories from the particular functional panel are deactivated. (Law disclosed in page 6 para [0059]: “FIGS. 15 and 16 illustrate embodiments of how a default HP is automatically generated for any given page layout when the parent feature is enabled or hidden from that user, e.g., due to field-level security rules. In this case, the HP will appear to contain only empty columns. In one embodiment, a special "empty state HP is shown … In certain aspects, an end-user may view a record that features an HP, where one or more but not all of its fields are hidden. In this case, depending on column/field arrangement and which particular fields are hidden, the HP may display fewer columns …”
Examiner considers, while activating the particular functional panel on the graphical user interface, in some aspect the user might view a record that features an HP whose every field is hidden from that user due to any field-level security rules. Under BRI, Examiner would consider that the particular functional panel with hidden fields or features and this type of HP appeared containing only empty columns are deactivated functional panels and the configuration items (the hidden fields or columns) are also deactivated).  
Therefore, Hammack and Law are analogous art because they are related to configure a test device (connected with a connected device) for testing a controller/control unit in the software model of a technical system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammack and Law before him or her, to modify the configuration items being structured/placed in functional panels in a graphical user interface (GUI) of the configuration system and assignment of configuration items with Hammack, to include a separate functional panel being configured with two first functional categories and the functional panels of GUI are activated/highlighted by an input and this activating of a particular functional panel results in an activation of a corresponding configuration items of Law. The suggestion/motivation for doing so would have been obvious by Law because users are able to highlight/activate certain selected object fields in a consistent, persistent and adjustable manner. FIG.3a illustrated the example of Highlighting functional panels on User Interface page (Law disclosed in page 1 para [0005] and in Fig.3a). Therefore, it would have been obvious to combine Law with Hammack to obtain the invention as specified in the instant claim(s).
However, Hammack and Law do not explicitly teach the test device is a hardware-in-the-loop simulator or a rapid control prototyping simulator, the method comprising: executing a software model of a technical system on the test device; 
wherein Colmenares teaches the test device is a hardware-in-the-loop simulator or a rapid control prototyping simulator, the system comprising: (Colmenares disclosed in page 1 para [0001]: “The present invention generally relates to automated testing, and more particularly relates to a system and apparatus for managing test procedures within a hardware-in-the loop (HIL) simulation system.” Here, the test device in Colmenares’s disclosure is a hardware-in-the loop (HIL) simulation system to perform automated testing and a system being disclosed by Colmenares to manage test procedures within a hardware-in-the loop (HIL) simulator).
Colmenares teaches communicating, from the software model communicates via an input/output (I/O) interface of the test device with a connected device connected to the test device, first data being transmitted electronically via the I/O interface; (Colmenares disclosed in page 1 para [0012]: “HIL simulator 114 is in operable communication with host electronic device 110 with electronic system 116. As depicted, HIL simulator 114 includes a processor 120 and one or more I/O modules 124. Processor 120 is configured to execute a software simulation (a “plant model”) of the operating environment for electronic system 116 … For example, in the case where electronic system 116 comprises a vehicular ECU, HIL simulator 114 may be configured to execute a plant model that simulates the various control units … Processor 120 is coupled to electronic system 116 via I/O module(s) 124. I/O module(s) 124 include various connectors and signal conditioners that enable processor 120 to transmit signals to, and receive signals from, electronic system 116.” In page 3 para [0024]: “With reference to FIGS. 1 and 2. HIL interface module 150 includes program instructions that cause processor 138 to provide a communication interface between host electronic device 110 and HIL simulation environment 112. A user of host electronic device 110 or another software module may utilize HIL interface module 150 to transmit commands and data to …” 
Examiner considers, HIL simulator is the test device is in operable communication with host electronic device, which is a connected device with the electronic system of the test device (HIL simulator). The processor of the test device or HIL simulator execute a software simulation for a “plant model” on the operating environment of electronic system/technical system. It has been discussed above that 
Therefore, Hammack, Law and Colmenares are analogous art because they are related to test the operation of electronic system for performing plurality of test procedures. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammack, Law and Colmenares before him or her, to modify the configuring of a test device (connected with a connected device) for testing a controller/control unit in the software model of a technical system of Hammack and Law, to include the test device as a hardware-in-the-loop simulator (HIL) of Colmenares. The suggestion/motivation for doing so would have been obvious by Colmenares because “The present invention generally relates to automated testing, and more particularly relates to a system and apparatus for managing test procedures within a hardware-in-the loop (HIL) simulation system.” (Colmenares disclosed in page 1 para [0001]). Therefore, it would have been obvious to combine Colmenares with Law and Hammack to obtain the invention as specified in the instant claim(s).
Regarding claim 10, Hammack, Law and Colmenares teach The configuration system according to claim 1, wherein Hammack teaches the configuration system transmits configuration data including second configuration items of the configuration items to the test device, the second configuration items being selected as the second configuration items have a same functional category, (Hammack disclosed in page 14 para [0103]: “the screen configure elements within the process plant”. In page 15-16 paras [0113-0114]: “The term “item, as used herein, refers generally to objects Such as a class object, an instance object, or a process element object. An item may be stored in a library (e.g., a “library item” or “library object”), or an item may be stored in a system configuration data storage area (e.g., a "configuration item' or “configuration object”) … For example, internal items defined by a graphic display element object may include a reference to a parent object, one or more fields, triggers, functions, view definitions, event handlers, animations, placeholders, parameters, tables, etc. … The term “linked' item, as generally used herein, refers to an object or item whose structure and initial values are derived or created from a parent object or item, and/or whose structure and initial values are provided to a child object or item ... Linking (e.g., maintaining indications of parent/child object relationships) allows users to define a structure and initial values of a parent item or object, and then share the same structure and initial values with instance or children objects.” In para [0115]: “The term “current item” or “current object,” as used herein, denotes an item or object which has been instantiated (and in some cases, downloaded) .... For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object. In another example, a current graphic display view object is instantiated at a user interface when a view corresponding to the definition included in the current graphic display view object is built and presented on the user interface.”
Examiner considers, module class objects (e.g. display module class objects) as described above, used by the configuration engineer in order to configure elements within the process plant are configuration items. It has been discussed above that any parent item or object share the same structure and initial values with the instance or children objects, therefore the any configurable items defined by a graphic display element object might include a reference to a parent object, one or more fields, functions, view definitions, event handlers, parameters etc. i.e. selected configuration items have a same functional category (because parent and child objects of graphic display element share same share the same structure and values) and configuration code corresponding to the current process element control object (or configuration items) is downloaded or transmitted to a controller or test device).
and wherein Hammack teaches after selection, the configuration system transmits the second configuration items together to the test device. (Hammack disclosed in page 15 para [0107]: “process control systems using flexible class objects, instance objects and process element objects. In an example, propagation of changes or modifications to a parent object are phased or delayed to one or more respective children objects … In another example, changes made to a parent object are applied to selection of the desired children objects to which the changes are to be applied.” In page 17 para [0133]: “If the policy of the object is set to user-managed, though, newly published changes are not automatically and immediately propagated to linked items … In the example of the library-stored equipment item above, if its policy is set to user-managed, the user may select particular children system configuration items to receive the published changes at specified times.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, the instantiated item or object in above example is process element control object is configuration data related to configuration items. The configuration items being selected by the user (either manually or by using script to 
Regarding claim 12, Hammack, Law and Colmenares teach The configuration system according to claim 1, wherein Hammack teaches the configuration items are graphical elements of the graphical use interface. (Hammack disclosed in page 23 paras [0244] and [0247]: “Types of displays that may be defined by flexible graphical items or objects include, for example … 3) Layout displays: Layout displays provide regions or areas on a user interface to enable a user to organize other displays thereon. With a layout display, a user is able to create an arrangement of displays on a single monitor screen or across several monitor screens.” In para [0249]: “Each view of a display may contain shapes (e.g., rectangles, ellipses, and other shapes) and/or controls (e.g., labels or text boxes) … Some shapes, such as a rectangle, textbox or stack panel, may be built-in to and stored in the configuration system (e.g., are compiled and registered with the system).” In page 26 para [0283]: “A panel shape may be similar to a group shape, but may allow for more specific control to the rendering of contained shapes (e.g., in size, position, arrangement, etc.). Items within a panel are generally ordered or docked to a specific area of the panel …”

Regarding claims 11 and 13, Hammack, Law and Colmenares teach The method according to claim 9, is incorporating the rejections of claims 10 and 12 because claims 11 and 13 have substantially similar claim language as claims 10 and 12, therefore claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammack, Law and Colmenares as discussed above for substantially similar rationale.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hammack, Law and Colmenares and further in view of a paper “Model-driven Development and Evolution of Customized User Interfaces” by Andreas et al.
Regarding claim 6, Hammack, Law and Colmenares teach The configuration system according to claim 1, and Hammack teaches a compilation based on the functional properties of the configuration items is transmitted to the test device, wherein in the generated code and/or in the compiled code, subsets of the generated code or the compiled code associated with different configuration items of the same functional category are simultaneously generated, compiled and/or transmitted. (Examiner would consider code generation Hammack disclosed in page 15 para [0113]: “An item may be stored in a library (e.g., a “library item” or “library object”), or an item may be stored in a system configuration data storage area (e.g., a "configuration item' or “configuration object”) … Possible internal items of objects include, for example, methods, actions, data fields or other attributes, an input, an output, a type of I/O (e.g., a type of an input/output card or device via which the controller, e.g., the controller 12 or 12a of FIG. 1, communicates with the system), functions or usages, definitions, parameter values, a reference to a parent object, a reference to a child object, … For example, internal items defined by a graphic display element object may include a reference to a parent object, one or more fields, triggers, functions, view definitions, event handlers, animations, placeholders, parameters, tables, etc. In another example, internal items defined by a control module element object may include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms, transitions, etc.” In page 16 para [0115]: “The term “current item” or “current object,” as used herein, denotes an item or object which has been instantiated (and in some cases, downloaded), and which may executed during a run-time of a corresponding process element in the process plant 10. For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, internal items defined by a control module element object are different configuration items include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms, transitions etc. are considered as functional properties of the configuration items. The instantiated control object related to the configuration items get instantiated and having executable configuration code downloaded to a controller i.e. compilation happened with functional properties of the configuration items or objects as control object are executed, during run-time. Since, the runtime system is included in the process control system or in controller (test device) and user instructs the configuration system to generate or compiled download edition (code generated from the configuration items) being transmitted to the runtime system (controller) or test device. Moreover, during the runtime, the process element/controller 
However, Hammack, Law and Colmenares do not explicitly teach generated code from a code generation, 
wherein Andreas teaches generated code from a code generation (Examiner would consider code generation being performed by ‘codegen’ generator (according to Spec. of current Application at para [0034]). Andreas disclosed in page 13 under Abstract: “In this paper we present a model-driven approach for the development of UI families with systematic support for customizations. The approach supports customizing all aspects of a UI (UI elements, screens, navigation, etc.) … We demonstrate this by thirty highly customized real-world products from a commercial family of web information systems called HIS-GX/QIS.” In page 20 under heading ‘Development of Customized UIs’ (at right side col.): “we perform the UI generation based on the extracted models using our MDD process as shown in Figure 2. We can use our HTML code generator to generate real executable HTML implementations from the models … Hence, we generate the UIs in the UI specification format that we used for the extraction as this enables automated comparison. This is sufficient for our evaluation assuming that the extracted UI Specification is an exact representation of the HTML UIs.”
Examiner considers, Andreas discussed in his paper about customizing the aspects of a UI (User Interfaces) such as UI elements, screens, navigation, etc. and 
Therefore, Hammack, Law, Colmenares and Andreas are analogous art because they are related to configure or customize the user interface or aspects of a UI (UI elements, screens etc.). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammack, Law, Colmenares and Andreas before him or her, to modify the configuring of a test device (connected with a connected device) for testing a controller/control unit in the software model of a technical system of Hammack, Law and Colmenares to include the code generation through the code generator of Andreas. The suggestion/motivation for doing so would have been obvious by Andreas because “we perform the UI generation based on the extracted models using our MDD process as shown in Figure 2. We can use our HTML code generator to generate real executable HTML implementations from the models.” (Andreas disclosed in page 20 under heading ‘Development of Customized UIs’ (at right side col.)). Therefore, it would have been obvious to combine Andreas with Law, Hammack and Colmenares to obtain the invention as specified in the instant claim(s).



Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keith et.al. (US2015/0229645A1) disclosed techniques for providing or to configure and/or operate a custom execution environment for execution of custom executable instructions. A user may be able to configure one or more different types of template execution environments, e.g., a virtual machine environment, each of which can be used to establish a type of custom execution environment. A user may configure the template execution environment with regard to a setting, a state, a variable, a resource, a permission, or other criterion related to an execution environment. The custom instructions may be executed to manage, configure, or operate cloud service. For example, cloud service may facilitate execution of a custom executable instruction in a custom execution environment (e.g., “a custom code container”) such as a child execution environment.
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/ Examiner, Art Unit 2148                                                                                                                                                                                                       

/REHANA PERVEEN/ Supervisory Patent Examiner, Art Unit 2148